COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00502-CV
Trial Court Cause
Number:                    0935831
                           Kelly R. Ginn, Green-Span Profiles. L.P., Green-Span Management, L.L.C., and BKG
Style:                     Investments, L.L.C.
                           v NCI Building Systems, Inc.
                    *
Date motion filed :        July 2, 2013
                           Appellants/Cross-Appellees Kelly R. Ginn, Green-Span Profiles, L.P.,Green-Span
                           Management, L.L.C., and BKG Investments, L.L.C.'s ("Appellants") Motion to Strike
Type of motion:            Portions of Reply Brief, and in the alternative, Motion for Leave to File Response
Party filing motion:       Appellants/Cross-Appellees
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: Granted in Part and Denied in part. Appellant's motion to strike portions of the Reply Brief is
         denied. Appellant's motion for leave is granted in part; Appellants may file a supplemental brief, responsive
         only to pages 1-7 of NCI’s reply brief, not to exceed 4 pages, to be filed on or before July 29, 2013


Judge's signature: /s/ Michael Massengale
                          Acting individually           Acting for the Court

Panel consists of

Date: July 5, 2013